        Case 1:19-cv-01257-ALC-SN Document 115 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------     X
 Monter Hernandez, individually and on behalf of
 others similarly situated,                                          :             1/27/2021
                                                                     :
                                              Plaintiff,
                                                                     :   19-cv-01257 (ALC)
                            -against-
                                                                     :
 99 Thai Playground LLC, et al.,                                         ORDER ENTERING
                                                                     :   DEFAULT JUDGMENT
                                              Defendants.            :
 -----------------------------------------------------------------   X
ANDREW L. CARTER, JR., United States District Judge:

        Plaintiff filed the Complaint against Defendants 99 Thai Playground LLC d/b/a Thaimee

Table, Inspired Hospitality Management LLC d/b/a Thaimee Table, Sung H. Choi, Luigi Doe,

Matt Doe, Chai Thaimee, and Ngamprom Thaimee in this matter on February 8, 2019. Dkt. 1.

Defendant 99 Thai Playground LLC d/b/a Thaimee Table was served with Summons and

Complaint on April 1, 2019. Dkt. 20. Defendant Inspired Hospitality Management LLC d/b/a

Thaimee Table was served with Summons and Complaint on April 1, 2019. Dkt. 21. Plaintiff filed

the First Amended Complaint (“Amended Complaint”) against 99 Thai Playground LLC d/b/a

Thaimee Table, Inspired Hospitality Management LLC d/b/a Thaimee Table, Chai Thaimee,

Ngamprom Thaimee, Matt Bruck, Luigi Doe, and Andrew Pirgousis in this matter on April 25,

2019. Dkt. 22. Defendant 99 Thai Playground LLC d/b/a Thaimee Table was served with Amended

Summons and Amended Complaint on May 13, 2019. Dkt. 51. Defendant Inspired Hospitality

Management LLC d/b/a Thaimee Table was served with Amended Summons and Amended

Complaint on May 13, 2019. Dkt. 52. Defendant Ngamprom Thaimee was served with Amended

Summons and Amended Complaint on May 14, 2019, Dkt. 38.



                                                           1
       Case 1:19-cv-01257-ALC-SN Document 115 Filed 01/27/21 Page 2 of 2




         While the other Defendants have appeared or been dismissed from the case by stipulation,

to date 99 Thai Playground LLC, Inspired Hospitality Management LLC, and Ngam Thaimee

(together, “Defaulting Defendants”) have not appeared or responded to the Complaint. Upon

Plaintiff’s request on February 26, 2020, Certificates of Default were entered in this matter against

Defendants 99 Thai Playground LLC d/b/a Thaimee Table, Inspired Hospitality Management LLC

d/b/a Thaimee Table, and Ngamprom Thaimee. Dkts. 74-75, 78. On August 7, 2020, the Court

entered an Order to Show Cause why default judgment should not be entered. ECF No. 97. The

Defaulting Defendants have not replied.

         Upon the Declaration of Clela Errington, Esq. in Support of Entry of Default Judgment,

and the exhibits attached thereto, the Court hereby GRANTS Plaintiff default judgment against 99

Thai Playground LLC, Inspired Hospitality Management LLC, and Ngam Thaimee as to liability.

The Court will refer this matter to Magistrate Judge Netburn for an inquest regarding damages.

SO ORDERED.


Dated:          New York, New York
                January 27, 2021




                                                _________________________________
                                                     ANDREW L. CARTER, JR.
                                                     United States District Judge




                                                 2
